release number release date date xxkxkxkx xxxkkx xxxxxkxk date government entities tax exempt and division department of the treasury internal_revenue_service washington d c contact person xxkxxxkk identification_number xxxkxxkx telephone number xxxxxkx taxpayer_identification_number xxxxxkxk uniform issue list legend trust xxxxxx trustee xxxxxx d xxxxxx dollar_figure xxxkxxx charity xxxxxx f1 xxxxxx f2 xxxxxx f3 xxxxxx x xxxxxx dear we have considered your ruling_request as to the consequences of trust's termination in general and specifically whether such termination constitutes an act of self-dealing to you under sec_4941 of the internal_revenue_code normally we do not issue letter rulings under sec_4941 or sec_4945 pertaining to the tax consequences of the termination of a charitable_remainder_trust as defined in sec_664 before the end of the trust term as defined in the trust’s governing instrument in a transaction in which the trust beneficiaries receive their actuarial shares of the value of the trust assets however this no-rule position was first published in in revproc_2008_4 2008_1_cb_121 because your ruling_request pre-dated the no-rule position we are issuing this ruling you and your husband established trust in f3 as a charitable_remainder_unitrust described in sec_664 and a that were subsequently sold years ago split interest trust under sec_4947 trust was funded with shares of stock xxxxxx the trust agreement provides that the quarterly unitrust payments that you and your husband receive shall equal the smaller of a the trust income for the taxable_year as defined in sec_643 and its implementing regulations and b a fixed percentage of x percent of the net fair market in addition the value of the trust assets valued on the first business_day of the taxable_year agreement contains a make-up_provision augmenting the unitrust payments in excess of the amount required to be distributed to the extent that prior year distributions were less than x percent of the net fair_market_value of the trust’s assets on the valuation_date as of d the aggregate make-up amount was dollar_figure the trust agreement specifies that upon the death of the first settlor the entire unitrust_amount is to be paid to the survivor when the survivor dies the trust agreement requires the trustee to distribute the remaining trust assets to charity the charitable_remainder beneficiary charity is an organization recognized as tax-exempt under sec_501 and as a public charity under sec_509 and sec_170 you have informed us that in the years since creating trust you and your husband have become disappointed with the investment returns changed and are no longer compatible with a charitable_remainder_unitrust structure you your husband and charity have determined that it is in their best interests to avoid the continuing costs of administering trust you your husband trustee and_charity have agreed that it is in the best interests of all parties to terminate trust and distribute the assets each has signed statements under penalties of perjury agreeing to the termination in addition your investment priorities have you represent that the law of your state permits early termination of trust provided there is agreement among the trustees and beneficiaries there is no requirement that the state attorney_general be involved in a_trust termination in which all beneficiaries consent in addition the restatement of the law of trust sec_3d says at sec_651 that if all of the beneficiaries of an irrevocable_trust consent they can compel the termination or modification of the trust you represent that upon termination of trust trustee will distribute to you and your husband the actuarial value of your income interests to be determined by using the discount rate in effect under sec_7520 on the date of termination your life expectancies on the date of termination and the methodology under sec_1_664-4 of the income_tax regulations for valuing interests in a charitable_remainder_unitrust you state that the balance of trust's assets will be distributed to charity as the charitable_remainder beneficiary your date of birth is f2 your husband’s date of birth is f1 you both have signed statements under penalties of perjury that to the best of your knowledge and belief you have no medical conditions that are expected to result in a shorter longevity than expected of persons of your respective ages your personal physicians also have submitted statements under penalties of perjury attesting that they have examined you and your husband respectively and to the best of their knowledge and belief you have no medical conditions that are expected to result in a shorter longevity than expected of persons of your respective ages rulings requested you have requested the following rulings early termination of the trust will not constitute an act of self-dealing by either husband or wife under sec_4941 with respect to the trust early termination of the trust will not constitute an act of self-dealing by trustee under sec_4941 with respect to the trust the early termination of the trust will not result in imposition of termination_tax under sec_507 any gain to be recognized by husband and wife upon termination of the trust will be a long-term_capital_gain the calculation prescribed by sec_1_664-4 is the proper method for valuing the respective interests of husband wife and charity upon termination of the trust law sec_507 provides that the status as a private_foundation of any organization with respect to which there have not been either willful repeated acts or failures to act or a willful and flagrant act or failure to act giving rise to liability for tax under chapter shall be terminated if such organization distributes all of its net assets to one or more organizations described in sec_170 other than in clauses vii or viii each of which has been in existence and so described for a continuous period of at least calendar months immediately preceding such distribution sec_507 imposes a tax on a private_foundation under certain circumstances sec_664 exempts from income_tax charitable_remainder unitrusts which it defines as those from which a fixed percentage of the net fair_market_value of its assets is paid to at least one person not an organization described in sec_170 for a term of years after which the remainder_interest is transferred to an organization described in sec_170 sec_664 provides that amounts distributed by a charitable_remainder_unitrust to the beneficiary of an annuity or unitrust payment are characterized in the hands of the recipient first as ordinary_income second as capital_gain third as other income and fourth as trust corpus both current and prior undistributed amounts from a tier must be exhausted before distributions will be deemed to be made from the next tier sec_1221 defines the term capital_asset as property held by a taxpayer with certain listed exceptions not applicable here - sec_1222 provides that the term long-term_capital_gain means gain from the sale or xxxxxxk exchange of a capital_asset held for more than one year sec_4941 imposes an excise_tax on disqualified persons for each act of self-dealing between a disqualified_person and a private_foundation sec_4941 defines self-dealing as including any direct or indirect a sale_or_exchange or leasing of property between a private_foundation and a disqualified_person or e transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4946 provides that for purposes of this subchapter the term disqualified_person includes with respect to a private_foundation a person who is- a a substantial_contributor to the foundation b a foundation_manager within the meaning of section b sec_4946 provides that for purposes of paragraph the term substantial_contributor means a person who is described in sec_507 sec_4946 provides that for purposes of this subchapter the term foundation_manager means with respect to any private_foundation an officer director or trustee of a foundation or an individual having powers or responsibilities similar to those of officers directors or trustees of the foundation and with respect to any act or failure to act the employees of the foundation having authority or responsibility with respect to such act or failure to act sec_4947 provides in pertinent part that in the case of a_trust which is not exempt from tax under sec_501 not all of the unexpired interests of which are devoted to charitable purposes and which has amounts in trust for which a charitable deduction was allowed sec_507 and sec_4941 apply as if such trust were a private_foundation sec_4947 provides that sec_4947 shall not apply with respect to any amounts payable under the terms of such trust to non-charitable income beneficiaries sec_7520 provides that valuations of annuities life estates and remainder interests are to be determined as actuarial valuations using a mortality_table established by the secretary and using percent of the federal annual mid-term rate for the month of transfer sec_53_4947-1 of the foundation and similar excise_taxes regulations provides in xxxxkx essence that payments of income by a charitable_remainder_unitrust to its individual income beneficiaries do not result in any_tax on self-dealing under sec_4947 sec_1_170a-1 provides that if as of the date of a gift a transfer for charitable purposes is dependent upon the performance of some act or the happening of a precedent event in order that it might become effective no deduction is allowable unless the possibility that the charitable transfer will not become effective is so remote as to be negligible sec_1_664-3 describes a unitrust which pays out a stated percentage of the trust value each year without reference to the trust income sec_1_664-4 provides in general for the calculation of the fair_market_value of the remainder_interest in a charitable_remainder_unitrust sec_1_664-4 provides that the fair_market_value of a remainder_interest in a charitable_remainder_unitrust is its present_value determined under paragraph d of this section the present_value shall be computed in part on the basis of interest at the sec_7520 rate in cases where the valuation_date is after date sec_1_664-4 provides that a qualified unitrust remainder_interest shall be computed in part with an assumption that the amount described in sec_1_664-3 shall be distributed sec_1_7520-3 provides that the standard sec_7520 annuity life_estate or remainder factor may not be used to value a restricted beneficial_interest however a special factor may be used to value a restricted beneficial_interest in some circumstances sec_1_7520-3 provides that the standard factor for an ordinary remainder_interest represents the present worth of the right to receive dollar_figure at the end of a defined period sec_1_7520-3 provides that the standard factor for an ordinary life_estate interest represents the right to receive the use of dollar_figure for a defined period sec_20_2031-7 provides information to calculate the present_value of certain interests that are dependent on a term of years 157_f2d_235 2nd cir cert den 330_us_826 holds that a life tenant's sale of her entire_interest in a testamentary_trust to a remainderman is the sale of a capital_asset under sec_1222 revrul_72_243 1972_1_cb_233 states that the service will follow the holding in mcallister revrul_2013_7 irb lexi sec_122 provides various prescribed rates for federal_income_tax purposes for date analysis self-dealing as a charitable_remainder_unitrust under sec_664 trust is a split-interest trust described in sec_4947 and thus is treated as a private_foundation subject_to sec_507 and sec_4941 you and your husband as settlors of the trust are disqualified persons within the meaning of sec_4946 the tax on self-dealing applies to transfers to a disqualified_person of the assets of a split-interest trust except for amounts payable under the terms of such trust to income beneficiaries sec_4947 moreover the terminating payments to you and your husband are not direct or indirect acts of self-dealing under sec_4941 where the proposed allocation method is reasonable and does not result in greater allocation of trust assets to you and your husband than appropriate to the detriment of the charitable remainderman the actuarial relationship between a life_estate and a remainder_interest is complementary according to the regulations noted above the life_estate represents the right to receive income from an asset during a time period while the remainder_interest reflects the right to the asset by comparison the payout interest in a flat rate unitrust is the right to itself after the period receive a specified percentage each year regardless of the income while the unitrust remainder_interest may not be a standard remainder_interest it nevertheless is quantifiable in actuarial terms it is readily possible to compute actuarial factors for the remainder_interest in a flat-rate unitrust the service has published tables to be used in computing unitrust interests and these factors can be understood as ordinary unitrust factors a nimcrut charitable_remainder_unitrust with a net make-up feature does not necessarily pay a stated percentage of the trust value each year rather it pays the lesser_of the stated percentage of trust income plus any excess income over the stated percentage to the extent that the aggregate of amounts paid in prior years was less than the stated percentage thus the income beneficiaries have a potential right to amounts in excess of the rates specified in sec_7520 a right that is dependent on the happening of events which are not so remote as to be negligible the computed charitable_remainder interest must be minimized to reflect amounts that reasonably may be paid to the beneficiaries for a charitable deduction to be available we note that the maximum beneficiary payments would be payments up to the amount of the stated percentage thus the available deduction for the remainder_interest is reflected in a remainder factor which assumes that the trust pays the stated percentage each year this assumption is required under sec_1_664-4 accordingly the remainder factor provided in the regulations for a nimcrut represents a special factor which accounts for the non-standard charitable_remainder interest and which reflects the non-negligible potential for the payout to exceed the sec_7520 rate one reasonable method not resulting in a greater allocation of assets to you and your husband than appropriate is the following the computation of the remainder_interest is found using a special factor as indicated in sec_1_7520-3 the special remainder factor is found by using the methodology stated in sec_1_664-4 for computing the factor for a remainder_interest in a unitrust with the following modification where sec_1_664-4 provides an assumption that the trust's stated payout percentage is to be paid out each year instead the assumed payout shall be that of a fixed percentage which is equal to the lesser_of the trust’s stated payout percentage or the sec_7520 rate for the month of termination the special factor for the non-charitable payout interest i sec_1 minus the special remainder factor based on this methodology the calculation of your husband’s and your income interests are made in the following manner the sec_7520 rate for date and date i sec_1 percent under revrul_2013_7 assuming the termination occurs in either of these months the lesser_of this rate and the trust’s stated percentage i sec_1 percent throughout these months the donor is age and the spouse is age age nearest birthday based on table 2000cm in sec_20_2031-7 interest pincite percent an unadjusted payout rate of percent and annual payments made at the beginning of each year the present_value of the remainder_interest in a unitrust which falls in at the death of the last to die of persons aged and is dollar_figure971 for each dollar_figure of the trust estate the present_value of the payout interest in the same unitrust until such death is dollar_figure minus dollar_figure971 or dollar_figure029 for each dollar_figure of the trust estate in this case the income beneficiaries are not expected to receive more than they would during the full term of trust under the above-described methodology for valuing their interests in a charitable_remainder_trust with a net_income make-up feature further you represent that state law provides for early termination under the facts presented in addition you and your husband's personal physicians have conducted physical examinations and have stated under penalties of perjury that they find no medical_condition expected to result in a shorter-than-average longevity and you both have signed similar statements furthermore because the effect of the transaction is to vest the income interests with the income beneficiaries and the remainder_interest in the remainder beneficiary the trust no longer will be a split-interest trust and sec_4947 will no longer apply and sec_507 will not apply proceeds received by the life_tenant of a_trust in consideration for the transfer of the life tenant’s entire_interest in the trust to the holder of the remainder_interest are treated as an amount_realized from the sale_or_exchange of a capital_asset under sec_1222 see revrul_72_243 1972_1_cb_233 157_f2d_235 2nd cir cert den 330_us_826 capital_gains xxxxxxk you and your husband have held your interests in trust since f3 accordingly any gain to be recognized by you and your husband upon termination of the trust will be a long-term_capital_gain conclusions therefore we rule that early termination of the trust will not constitute an act of self-dealing by either husband or wife under sec_4941 with respect to the trust early termination of the trust will not constitute an act of self-dealing by trustee under sec_4941 with respect to the trust the early termination of the trust will not result in imposition of termination_tax under sec_507 any gain to be recognized by husband and wife upon termination of the trust will be a long-term_capital_gain the calculation prescribed by sec_1_664-4 is the proper method for valuing the respective interests of husband wife and charity upon termination of the trust this ruling will be made available for public inspection under sec_6110 after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the individual that requested it sec_6110 provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts also we express no opinion as to the tax consequences of the transactions under other provisions of the code xxxxkxk if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter you should keep a copy in your permanent records sincerely mary j salins manager exempt_organizations technical group enclosure notice
